DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2020 has been entered.

Application Status
This action is written in response to applicant's correspondence received 5 November 2020. Claims 14-17 and 26-31 are currently pending and under examination.  Any rejection or objection not reiterated herein has been overcome by amendment.

Drawings
The drawings were received on 05 November 2020. These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Frank C. Eisenschenk, Ph.D. (Reg. No. 45332) on 15 July 2021.
The application has been amended as follows:
Specification:
Page 39:
FASTQC (2010). FastQC: A quality control tool for high throughput sequence data v. 0.11.3 (Worldwide Website: bioinformatics.bbsrc.ac.uk/projects/fastqc/, 2010). 

Claims:
26 (currently amended). The method according to claim 15, wherein the biological sample comprises DNA and said method comprises sequencing the DNA in said biological sample and analyzing the DNA sequence for the presence or absence of Myo1a DNA or an alteration in the Myo1a DNA sequence that causes reduced expression of Myo1a or Myo1a loss of function



31 (currently amended). The method according to claim 15, wherein the biological sample comprises RNA and said method comprises performing a polymerase chain reaction (PCR) assay on the biological sample comprising RNA from the subject for the absence or reduced levels of Myo1A RNA

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art and reasons why the claims are free of the art is set forth in the Office Action mailed 7 August 2020 on pages 6-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Claims 14-17 and 26-31 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636